¶35
Armstrong, J.
(dissenting) — Because the Consumer Protection Act, chapter 19.86 RCW, applies only to business *154or property loss claims and the plaintiff claims only personal injury damages, the trial court did not err in granting the defendants summary judgment. Accordingly, I dissent.
¶36 In her complaint, Michael alleged that she suffered “conscious pain, suffering and mental anguish, as well as physical disability and permanent injuries.” Clerk’s Papers (CP) at 154. She also claimed “damages for loss of enjoyment of life, emotional distress, anguish, mental and emotional shock and other special and general damages presently unknown.” CP at 155. Michael did not claim property damage. Specifically, Michael’s complaint did not allege that the cow bone was worth less than human bone, that it would deteriorate faster than human bone, that it would require repairs that human bone would not, or that it would cause her to lose the use of her jaw or the bone. Moreover, in her response to the defendants’ motions for summary judgment, Michael again did not claim any property or business losses.
¶37 Yet the majority reasons that Michael’s claim is similar to the plaintiff’s claim in Tallmadge v. Aurora Chrysler Plymouth, Inc., 25 Wn. App. 90, 605 P.2d 1275 (1979). The majority finds such similarity because here, as in Tallmadge, Michael did not receive what she bargained for. See Tallmadge, 25 Wn. App. at 94. The majority does not discuss the differences between the two cases, which center on the damages claimed. In Tallmadge, the plaintiff purchased a car from the defendant that the defendant had advertised as new. Tallmadge, 25 Wn. App. at 93. In fact, the car had been damaged and repaired, which the defendant did not disclose to the plaintiff. Tallmadge, 25 Wn. App. at 93. In upholding a Consumer Protection Act violation, the court described the purchaser’s damages as being inconvenienced, deprived of the use and enjoyment of the vehicle, and receiving an automobile with defects. Tallmadge, 25 Wn. App. at 93-94. Michael makes no such claims. Because the Consumer Protection Act does not cover medical malpractice claims or personal injury claims of any *155sort, the defendants were entitled to summary judgment. See Stevens v. Hyde Athletic Indus., Inc., 54 Wn. App. 366, 370, 773 P.2d 871 (1989) (personal injury claims are not subject to the Consumer Protection Act); Quimby v. Fine, 45 Wn. App. 175, 180, 724 P.2d 403 (1986) (professional negligence claims, such as medical malpractice, are not subject to the Consumer Protection Act).
Review granted at 163 Wn.2d 1033 (2008).